Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. sec. 102(a)(1) as being anticipated by NPL, Arumugam, Darmindra, D., Through the Wall Magnetoquasistatic Ranging, IEEE Antenna and Wireless Propagation Letters, Vol 16, 2017 (hereinafter “Damindra”).

    PNG
    media_image1.png
    248
    579
    media_image1.png
    Greyscale

Damindra discloses “…1. A long-range, through-the-wall position sensing method comprising: providing one or more transmitting devices, each configured to transmit quasistatic magnetic fields along one or more transmitting axes; providing at least one receiving device configured to receive quasistatic magnetic fields along one or more receiving axes; placing the one or more transmitting devices outside an enclosed space having an outer wall;  (see Fig. 2 where the device includes a two axis orthogonal transmitter and receiver configuration for 
    PNG
    media_image2.png
    802
    579
    media_image2.png
    Greyscale

placing the at least one receiving device inside the enclosed space; transmitting through the outer wall, by the one or more transmitting devices, the quasistatic magnetic fields in one or more  (see FIG. 3 and page 1441 where the MQS transmitter provides a y axis and an x axis emission from the transmitter) frequency bands;  (see page 1441 at col. 1, where the device emits a frequency tone at 67.5 hhz and 76.5 khz) 

    PNG
    media_image3.png
    603
    1078
    media_image3.png
    Greyscale

detecting, by the at least one receiving device, one or more quasistatic magnetic field couplings (see page 1439, second column) between each axis of each of the one or more transmitting axes and each axis of the one or more receiving axes (see FIG. 5 where a power and based on the detected quasistatic magnetic fields, calculating orientation-invariant ranges between the at least one receiving device and each of the one or more transmitting devices. 
    PNG
    media_image4.png
    611
    585
    media_image4.png
    Greyscale
 (see FIG. 6 and page 1442 where the distance ranges in terms of power 
Damindra discloses “…2. The long-range, through-the-wall position sensing method of claim 1, wherein the one or more transmitting axes are three orthogonal transmitting axes, and the one or more receiver axes are three orthogonal receiving axes.  (see page 1440 and FIG. 2 where the device of the transmitter and the receiver have three axes)
Damindra discloses “…3. The long-range, through-the-wall position sensing method of claim 1, wherein the calculating the orientation-invariant ranges comprises calculating a sum function based on the square of the detected quasistatic magnetic fields. (see page 1440, second column)
Damindra discloses “…4. The long-range, through-the-wall position sensing method of claim 3, further comprising inverting the sum function to calculate the orientation-invariant ranges.  (see page 1440, second column to page 1441, first column)
“…5. The long-range, through-the-wall position sensing method of claim 4, further comprising calculating a position of the at least one receiving device based on the calculated orientation- invariant ranges. (see FIG. 6 and page 1442 where the distance ranges in terms of power and y and distance in meters and the distance error is shown and see page 1439 where the first responder can be determined within the building via a range from a mobile MSQ device by sensing the field of the mobile device )
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Arumugam, Darmindra, D., Through the Wall Magnetoquasistatic Ranging, IEEE Antenna and Wireless Propagation Letters, Vol 16, 2017 (hereinafter “Darmindra”) and in further in view of U.S. Patent Application Pub. No.: US 2017/0067941 A1 to Hegedus that was filed in 2015.
The primary reference to Darmindra is silent but Hegedus teaches “…6. The long-range, through-the-wall position sensing method of claim 1, wherein the calculating step further comprises contributions from complex images of the one or more transmitting devices, thereby accounting for induced eddy-currents in ground due to the transmitted quasistatic magnetic fields. (see paragraph 63)”
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Hegedus with the disclosure of Darmindra to provide a configuration can include balancing or removing the eddy currents by changing a configuration of the sensor.  See abstract and paragraphs 63-66.

Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Arumugam, Darmindra, D., Through the Wall Magnetoquasistatic Ranging, IEEE Antenna and Wireless Propagation Letters, Vol 16, 2017 (hereinafter “Damindra”) and in further in view of U.S. Patent Application Pub. No.: US 2017/0067941 A1 to Hegedus that was filed in 2015 and in view of United States Patent Application Pub. No.: US 2016/0087656 A1 to Arumugam that published in 2016 (hereinafter “Arumugam”).
The primary reference to Darmindra is silent but Arumugam teaches “…7. A two-dimensional system comprising at least two transmitting devices placed outside an enclosed space and at least one receiving device placed inside the enclosed space, the system configured to operate according to method of claim 5”.  (see paragraph 46 where the device has two receivers and two transmitters in the FIG. 9 as a transmitter 905 and two transmitters in paragraph 69) 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Arumugam with the disclosure of Darmindra to provide multiple transmitters and multiple receivers to provide a magnetic field that is powerful using three coils. This can provide a detection of a user device with a highly powerful magnetic field from the outside of a building with a “no-line of sight” situation in a building for improved positioning detection.  A user’s x, y, and z position can be detected virtually immediately using the device of claim 1.  The user who can be in danger may be recovered.  See abstract and paragraphs 46-70.

Claims 8, and 10 are rejected under 35 U.S.C. sec. 102(a)(1) as being anticipated by NPL, Arumugam, Darmindra, D., Through the Wall Magnetoquasistatic Ranging, IEEE Antenna and Wireless Propagation Letters, Vol 16, 2017 (hereinafter “Damindra”).

“…8. The two-dimensional system of claim 7, wherein the at least two transmitting devices and the at least one receiving device are all at substantially same heights from ground (see FIG. 3 where the transmitter and the receiver and both placed on the ground and have both the same height)
Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Arumugam, Darmindra, D., Through the Wall Magnetoquasistatic Ranging, IEEE Antenna and Wireless Propagation Letters, Vol 16, 2017 (hereinafter “Damindra”) and in further in view of U.S. Patent Application Pub. No.: US 2017/0067941 A1 to Hegedus that was filed in 2015 and in view of United States Patent Application Pub. No.: US 2016/0087656 A1 to Arumugam that published in 2016 (hereinafter “Arumugam”).
Arumugam teaches “…9. The two-dimensional system of claim 8, wherein the calculating the ground truth position of the at least one receiving device comprises trilateration. (see paragraph 49, 93-101)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Arumugam with the disclosure of Darmindra to provide multiple transmitters and multiple receivers to provide a magnetic 

Damindra discloses “…10. The two-dimensional system of claim 9, wherein the at least two transmitting devices are each located at a distance of more than 10m from the outer wall. (see FIG. 3 where the transmitter and the receiver and both placed on the ground and have both the same height and are more than 10 meters from the wall in figure a)
Claims 11 to 12 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Arumugam, Darmindra, D., Through the Wall Magnetoquasistatic Ranging, IEEE Antenna and Wireless Propagation Letters, Vol 16, 2017 (hereinafter “Damindra”) and in further in view of U.S. Patent Application Pub. No.: US 2017/0067941 A1 to Hegedus that was filed in 2015 and in view of United States Patent Application Pub. No.: US 2016/0087656 A1 to Arumugam that published in 2016 (hereinafter “Arumugam”)..
 “…11. The two-dimensional system of claim 10, wherein the at least two transmitting devices are positioned in a distance of at least 8m from each other. (see paragraph 56 where the devices can provide a range of up to few meters to 50 meters in range)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Arumugam with the disclosure of Darmindra to provide multiple transmitters and multiple receivers to provide a magnetic field that is powerful using three coils. This can provide a detection of a user device with a highly powerful magnetic field from the outside of a building with a “no-line of sight” situation in a building for improved positioning detection.  A user’s x, y, and z position can be detected virtually immediately using the device of claim 1.  The user who can be in danger may be recovered.  See abstract and paragraphs 46-70.

Damindra discloses “…12. The two-dimensional system of claim 11, wherein the enclosed space is a house with a size of larger than 8000 ft”.”  (see FIG. 2 where the device and transmitter and receiver are placed in a large building) 
Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Arumugam, Darmindra, D., Through the Wall Magnetoquasistatic Ranging, IEEE Antenna and Wireless Propagation Letters, Vol 16, 2017 (hereinafter “Damindra”) and in further in view of U.S. Patent Application Pub. No.: US 2017/0067941 A1 to Hegedus that was filed in 2015 and in view of United States Patent Application Pub. No.: US 2016/0087656 A1 to Arumugam that published in 2016 (hereinafter “Arumugam”).
Damindra a first transmitter and Arumugam teaches “…13. A three-dimensional system comprising three or more transmitting devices placed outside an enclosed space and at least one receiving device placed inside the enclosed space, the system configured to operate according to method of claim 5”.  (see paragraph 46 where the device has two receivers and two transmitters in the FIG. 9 as a transmitter 905 and two transmitters in paragraph 69)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Arumugam with the disclosure of Darmindra to provide multiple transmitters and multiple receivers to provide a magnetic field that is powerful using three coils. This can provide a detection of a user device with a highly powerful magnetic field from the outside of a building with a “no-line of sight” situation in a building for improved positioning detection.  A user’s x, y, and z position can be detected virtually immediately using the device of claim 1.  The user who can be in danger may be recovered.  See abstract and paragraphs 46-70.

Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Arumugam, Darmindra, D., Through the Wall Magnetoquasistatic Ranging, IEEE Antenna and Wireless Propagation Letters, Vol 16, 2017 (hereinafter “Damindra”) and in further in view of  International Patent Pub. NO.: WO 93/11426 to Goldfine et al.  
The primary reference is silent but Goldfine teaches “…14. The three-dimensional system of claim 13, wherein the three or more transmitting devices are positioned at different heights with respect to ground.  (see FIG. 38-39 where the brass plates for the transmitter are provided at different heights)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Goldfine with the disclosure of Darmindra since Goldfine teaches to provide transmitters having different heights can provided a beam shape that is relative larger for a scanning area.  This can provide a higher accuracy for a property of a material.  See abstract and claims 1-8.

Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Arumugam, Darmindra, D., Through the Wall Magnetoquasistatic Ranging, IEEE Antenna and Wireless Propagation Letters, Vol 16, 2017 (hereinafter “Damindra”) and in further in view of United States Patent Application Pub. No.: US 2004/0021461 A1 to Goldfine ‘461. 
The primary reference discloses a first transmitter and a first receiver for scanning and the ‘461 teaches “…15. The three-dimensional system of claim 13, wherein the three or more transmitting devices are four transmitting devices positioned in a rectangular configuration, and wherein a plane of the rectangle is parallel to the outer wall.  (See FIG. 17 and FIG. 21 where the scanning is placed around the element, and in FIG. 27 above the element,)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Goldfine with the disclosure of Darmindra since Goldfine teaches to provide transmitters having different heights can provided a beam shape that is relative larger for a scanning area.  This can provide a higher accuracy for a property of a material.  See abstract and claims 1-8.

Claims 16 and 21 are rejected under 35 U.S.C. sec. 102(a)(1) as being anticipated by NPL, Arumugam, Darmindra, D., Through the Wall Magnetoquasistatic Ranging, IEEE Antenna and Wireless Propagation Letters, Vol 16, 2017 (hereinafter “Damindra”).

Damindra discloses “…16. The three-dimensional system of claim 15, wherein the calculating the orientation-invariant ranges comprises
calculating a sum function based on the square of the detected quasistatic magnetic fields, and
inverting the sum function. (see page 1440, second column to page 1441, first column)
Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Arumugam, Darmindra, D., Through the Wall Magnetoquasistatic Ranging, IEEE Antenna and Wireless Propagation Letters, Vol 16, 2017 (hereinafter “Damindra”) and in further in view of United States Patent Application Pub. No.: US 2016/0097656 a1 to Arumugam which published in 2016. 
Arumugam teaches “…17. The three-dimensional system of claim 16, wherein the inverting the sum function is based on a non-linear algorithm to calculate the orientation-invariant ranges”. (see paragraph 7)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Arumugam with the disclosure of Darmindra to provide multiple transmitters and multiple receivers to provide a magnetic field that is powerful using three coils. This can provide a detection of a user device with a highly powerful magnetic field from the outside of a building with a “no-line of sight” situation in a building for improved positioning detection.  A user’s x, y, and z position can be detected virtually immediately using the device of claim 1.  The user who can be in danger may be recovered.  See abstract and paragraphs 46-70.

Claim 18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Arumugam, Darmindra, D., Through the Wall Magnetoquasistatic Ranging, IEEE Antenna and Wireless Propagation Letters, Vol 16, 2017 (hereinafter “Damindra”) and in further in view of Japanese Patent Pub. JP 5191975 B2 that was filed in 2008. 
The ‘975 teaches “…18. The three-dimensional system of claim 17, wherein the non-linear algorithm comprises one of a Levenberg-Marquardt algorithm, Gauss-Newton algorithm or gradient descent algorithm”. (see paragraph 134)
 the ‘1975 with the disclosure of Darmindra since the ‘1976 discloses that a Gauss Newton can be used as an optimization algorithm to provide a non-linear optimization of a function.    See abstract and claims 1-9 and paragraph 130-140 of the ‘1975

Claims 19-20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Arumugam, Darmindra, D., Through the Wall Magnetoquasistatic Ranging, IEEE Antenna and Wireless Propagation Letters, Vol 16, 2017 (hereinafter “Damindra”) and in further in view of United States Patent Application Pub. No.: US20190130630A1 to Ackerson.
Ackerson teaches “…19. The three-dimensional system of claim 16, wherein the inverting the sum function is based on a linear method, and wherein the orientation-invariant ranges are calculated directly using powers received by the receiving device by each of the transmitting devices based on an analytical formula.  (see paragraph 73, 390-400);
 Ackerson with the disclosure of Darmindra since Ackerson teaches that a volumetric model can be used using stored data to create a 3d scene of the model.    See abstract. 

Ackerson teaches “…20. The three-dimensional system of claim 19, wherein a ground truth position of the at least one receiving device is directly calculated based on analytical formulae including the orientation- invariant ranges and a dimension of the rectangle. (see paragraph 73, 390-400 and 458);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Ackerson with the disclosure of Darmindra since Ackerson teaches that a volumetric model can be used using stored data to create a 3d scene of the model.    See abstract. 

Claims 21-22 are rejected under 35 U.S.C. sec. 102(a)(1) as being anticipated by NPL, Arumugam, Darmindra, D., Through the Wall Magnetoquasistatic Ranging, IEEE Antenna and Wireless Propagation Letters, Vol 16, 2017 (hereinafter “Damindra”).

Damindra discloses “…21. The long-range, through-the-wall position sensing method of claim 1, wherein the one or more frequency bands include frequencies in the range of tens or hundreds of kHz. (see page 1441 at col. 1, where the device emits a frequency tone at 67.5 hhz and 76.5 khz) 
Damindra discloses “…22. The long-range, through-the-wall position sensing method of claim 5, wherein the at least one receiving device comprises one or more mobile receiving devices, and wherein the calculating the position is performed for the one or more mobile receiving devices”. (see page 1, first column where the mobile device of the first responder is used to determine a position thereof from the transmitter/receiver)
Claims 23-24 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Arumugam, Darmindra, D., Through the Wall Magnetoquasistatic Ranging, IEEE Antenna and Wireless Propagation Letters, Vol 16, 2017 (hereinafter “Damindra”) and in further in view of U.S. Patent Application Pub. No.: US 2017/0067941 A1 to Hegedus that was filed in 2015.

The primary reference discloses a first transmitter and a first receiver and Hegedus teaches “…23. The long-range, through-the-wall position sensing method of claim 1, wherein the one or more transmitting devices comprise one or more mobile transmitters, and wherein the at least one receiving device comprises two or more fixed receivers, the method further comprising calculating a location of the one or more mobile transmitting devices relative to the two or more fixed receivers.   (see paragraph 46 where the device has two receivers and two transmitters in the FIG. 9 as a transmitter 905 and two transmitters in paragraph 69)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Ackerson with the disclosure of Darmindra since Ackerson teaches that a volumetric model can be used using stored data to create a 3d scene of the model.    See abstract. 

The primary reference discloses a first transmitter and a first receiver and Hegedus teaches “…24. The long-range, through-the-wall position sensing method of claim 1, wherein the one or more transmitting devices comprises one or more mobile transmitters, and wherein the at least one receiving device comprises two or more fixed receivers, the method further comprising calculating a location of the one or more mobile transmitters relative to a reference fixed receiver of the two or more fixed receivers, the reference fixed receiver being movable from a first reference location to a second reference location upon knowledge of a relative position change of the second reference location to the first reference location. (see paragraph 46 where the device has two receivers and two transmitters in the FIG. 9 as a transmitter 905 and two transmitters in paragraph 69)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Hegedus with the disclosure of Darmindra to provide a configuration can include balancing or removing the eddy currents by changing a configuration of the sensor.  See abstract and paragraphs 63-66.

Claim 25 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Arumugam, Darmindra, D., Through the Wall Magnetoquasistatic Ranging, IEEE Antenna and Wireless Propagation Letters, Vol 16, 2017 (hereinafter “Damindra”) and in view of U.S. Patent No.: 6,703,829 B2 to Tola that was filed in 2001.

Damindra discloses “…25. A long-range, through-the-wall position and orientation sensing method comprising: providing a transmitting device configured to transmit quasistatic magnetic fields along one or more transmitting axes; providing one or more receiving devices configured to receive quasistatic magnetic fields along one or more receiving axes of each of the one or more receiving devices; placing the transmitting device outside an enclosed space having an outer wall; (see Fig. 2 where the device includes a two axis orthogonal transmitter and receiver configuration for sensing the 2d plane through the wall and page 1440) placing the one or more receiving devices inside the enclosed space; transmitting through the outer wall, by the transmitting device, the quasistatic magnetic fields in one or more frequency bands; e  (see FIG. 3 and page 1441 where the MQS transmitter provides a y axis and an x axis emission from the transmitter) (see page 1441 at col. 1, where the device emits a frequency tone at 67.5 hhz and 76.5 khz) detecting, by each of the one or more receiving devices, one or more quasistatic magnetic field couplings (see page 1439, second column) between each axis of each of the transmitting device and each axis of the one or more receiving axes of the one or more receiving devices, and 
    PNG
    media_image4.png
    611
    585
    media_image4.png
    Greyscale
 (see FIG. 6 and page 1442 where the distance ranges in terms of power and y 
Tola teaches “…based on the detected quasistatic magnetic fields, calculating:
ranges between the transmitting device and each of the one or more receiving devices; (see FIG. 1 where the device has a sensor range)
angular directions to each of the one or more receiving devices; and  (see FIG. 8)
orientation of each of the one or more receiving devices. (See claims 1-17 where the position of the flux sensor is oriented) 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Tola with the disclosure of Darmindra to provide a flux sensor to sense varying magnetic fields in a predetermined range and angular orientation.  See abstract and claims 1-17.

Claims 26-30 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Arumugam, Darmindra, D., Through the Wall Magnetoquasistatic Ranging, IEEE Antenna and Wireless Propagation Letters, Vol 16, 2017 (hereinafter “Damindra”) and in view of U.S. Patent No.: 6,703,829 B2 to Tola that was filed in 2001 and in view of NPL Haus, Hermann A.; Melcher, James R. (1989). "Magnetoquasistatic Fields: Superposition Integral and Boundary Value Points of View" (PDF). Electromagnetic Fields and Energy. Prentice Hall. p. 310–370. ISBN 978-0-13-249020-7. (  https://ocw.mit.edu/resources/res-6-001-electromagnetic-fields-and-energy-spring-2008/chapter-8/08.pdf) (hereinafter “Haus”).
Haus teaches “…26. The long-range, through-the-wall position and orientation sensing method of claim 25, wherein the one or more transmitting axes are three orthogonal transmitting axes, and the one or more receiver axes of each of the one or more receiving devices are three orthogonal receiving axes. (see page 9-12)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Haus with the disclosure of Darmindra since Haus teaches that different transmitting axes and receiving axes can be provided.  The field scan be determined using vectors   See abstract and section 8.

Haus teaches “…27. The long-range, through-the-wall position and orientation sensing method of claim 25, wherein the calculating the ranges comprises calculating a sum function based on the square of the detected quasistatic magnetic fields. (see page 9-13)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Haus with the disclosure of Darmindra since Haus teaches that different transmitting axes and receiving axes can be provided.  The field scan be determined using vectors   See abstract and section 8.

Damindra discloses “…28. The long-range, through-the-wall position and orientation sensing method of claim 27, further comprising inverting the sum function to calculate the ranges. (see page 1440, second column to page 1441, first column)

It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Haus with the disclosure of Darmindra since Haus teaches that different transmitting axes and receiving axes can be provided.  The field scan be determined using vectors   See abstract and section 8.

Damindra discloses “…29. The long-range, through-the-wall position and orientation sensing method of claim 28, further comprising calculating a position of the receiving device based on the calculated ranges. (see page 1440, second column to page 1441, first column)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Haus with the disclosure of Darmindra since Haus teaches that different transmitting axes and receiving axes can be provided.  The field scan be determined using vectors   See abstract and section 8.

Haus teaches “…30. The long-range, through-the-wall position and orientation sensing method of claim 28, wherein the calculating of the angular directions and the orientations is based on ratio functions defined based on selected numbers of the detected quasistatic magnetic fields. (see page 13, where the ratio is provided to determine a flux)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Haus with the disclosure of Darmindra 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.